DETAILED ACTION
Claims 1-15 and 26-35  are pending as amended on  11 October 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the provisional rejection of claims 1, 3-5, 15, 26, 31 and 33 on the ground of nonstatutory double patenting over claims 1-4, 8,  and 11 of copending Application No. 16637631. The rejection has been withdrawn. 
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 35.  The rejection has been withdrawn. 
Applicant’s amendment overcomes the rejection of claims 26-30 under 35 U.S.C. 102 (a)(1)/(a)(2) over US2013/0048286A1 (Morgan).  The rejection of claims 26-30 over Morgan has been withdrawn, however, a new ground of rejection of claims 26-30 has been formulated over Morgan in view  of “Determination of particle size, surface area, and shape of supplementary cementitious materials by different techniques”, Arvaniti, et al., Materials and Structures, 2015, 48:3687-3701 (Arvaniti).
Applicant’s amendment does not overcome the rejection of claims 1-15 and 31-35 under 35 U.S.C. 102 (a)(1)/(a)(2) over Morgan. 
Applicant’s arguments in light of the amendment have been fully considered.
With respect to the rejection of claims 1, 5 and 31  under 35 U.S.C. 102 (a)(1)/(a)(2) over US2013/0048286A1 (Morgan), Applicant’s arguments are not persuasive. 
Applicant argues that Morgan fails to teach correlation,  generating correlations between the measured properties based on the data or categorizing the inorganic particles.  The examiner disagrees.  Morgan teaches generating a chart showing the measured properties  for  various cementitious material versus predicted properties ([0015]-[0018] and Figures 1-4), and estimate/predict  the performances of each of the cementitious component based on a correlation equation ([0038], [0058]- [0059] and [0063]), thus Morgan teaches generating correlations.   
Morgan further teaches measuring and determining reactive index for the cementitious component ([0011]),  and generating a chart showing the measured reactivity index  for  various cementitious material ([0015], [0058] and Figure 1), which meets the limitation of categorizing the inorganic particles. 
Applicant argues that Morgan fails to teach the claimed analysis as amended.  The examiner disagrees.  Morgan teaches  the parameters can be measured includes free water ([0027]), which refers to water this is in excess to what is required to fully hydrate the components ([0033]), which anticipates the limitation of water requirement analysis. 
Applicant’s other arguments are moot as they do not apply to the current rejections. 

Claim Objection 
Claim 28 is  objected to because of the following informalities:  Claim 28 recites " wherein the measuring comprises performance of at least one measurement technique…”, which appears to be “wherein the measuring comprises performing  at least one measurement technique…” Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-15 and 31-35 stand  rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated  by US2013/0048286A1 (Morgan).
Regarding claims 1, 2, 4, 8, 10, 11, 13, 31-32 and 35,  Morgan teaches a method comprises measuring one or more parameters of cementitious materials such as Portland cement, calcium aluminate, cement kiln which contains  SiO2, Al2O3, Fe2O3, CaO, MgO, SO3, Na2O, and K2O  ([0011], [0022]-[0027]),  generating a chart showing the measured properties  for  various cementitious material versus predicted properties ([0015]-[0018] and Figures 1-4), and estimate/predict  the performances of each of the cementitious component based on a correlation equation ([0038], [0058]- [0059] and [0063]).   
Morgan further teaches determining the reactivity of the cementitious material ([0020],  and  generating a chart showing the measured reactivity index  for  various cementitious material ([0015], [0058] and Figure 1),  which meets the limitation of categorizing the inorganic particles; and predicting performance such as the compressive strength  of the cementitious materials (Figure 2, [0059] and Table 1).
Morgan teaches that the parameters to be measured include  specific surface area, thickening time, fluid loss, compressive strength, Young’s Modulus and particle size, etc.  ([0020], [0027] and [0058]). 
Morgan further  teaches blending two or more different cementitious components, wherein the cementitious components includes waste material ([0025]),  using the  reactive index to optimize  the parameters of blended components and predicting the performance of the blended cementitious components including compressive strength, Young’s Modulus, thickening time, etc. based on a correlation equation ([0038], [0058]- [0059] and [0063]).
Regarding claim 3, Morgan teaches preparing a treatment fluid comprises the cement material, introducing the fluid into a wellbore  and allowing the cement to set ([00056]). 
Regarding claim 5, Morgan teaches  the parameters can be measured includes free water ([0027]), which refers to water this is in excess to what is required to fully hydrate the components ([0033]), which anticipates the limitation of water requirement analysis.
Regarding claim 6, Morgan teaches  adjusting the relative proportions of each cementitious component  and optimize the performance of the cement ([0035] and [0038], Tables 1 and 3 and claim 9), wherein the component comprises SiO2, Al2O3, Fe2O3, CaO, MgO, SO3, Na2O, and K2O ([0026]).
Regarding claim 7, Morgan teaches the parameter includes mean particle size, particle size distribution, and surface area thus morphology  ([0020], [0039] and [0040]).
Regarding claim 9,  Morgan teaches measuring free water  for reactivity index determination ([0027] and [0033]), which is correlated to specific surface area ([0020]). 
Regarding claim 12, Morgan teaches preparing a cement composition  and testing the compressive strength  ([0059]-[0060]). 
Regarding claims 14 and 15, Morgan teaches mixing the component  of the settable composition with a mixing device  and pumping the fluid into a wellbore ([0047] and [0051]).
Regarding claim 33, Morgan further teaches the parameters can be measured by a compression strength testing machine and particle size analyzer ([0028] and [0058]).  
Regarding claim 34, Morgan teaches blending two or more different cementitious components to form a blended component with  suitable reactivity speed  and/or compressive strength([0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan as applied to claims 1-15 and 31-35  above, and further in view of Arvaniti.
The teachings of Morgan are set forth above. 
Regarding claim 26,  while teaching  measuring parameters including  mean particle size, particle size distribution, and surface area ([0020], [0039] and [0040]),   Morgan does not expressly discloses the data comprises general shape of the particles. 
Arvaniti teaches that particle shape is one of fundamental characteristics of supplementary cementitious materials,  measurement and characterize theses parameters are required for production and use of blended cement (abstract). 
At the time the invention was made it would have been obvious for a person of ordinary  skill in the art to characterize the general shape of the cementitious particles of Morgan as taught by Arvaniti. The rationale to do so would have been the motivation provided by the teachings of Arvaniti that to do so would provide fundamental  characteristics of the cementitious material  to facilitate production and use of blended cement. 
Regarding claim 27, Morgan teaches  predicting the performance of the blended cementitious components including reactive index, fluid loss, etc. ([0019]).
Regarding claim 28, Morgan teaches the parameters can be measured by a compression strength testing machine and particle size analyzer ([0028] and [0058]).  
Regarding claim 29, Morgan teaches blending two or more different cementitious components to form a blended component with  suitable reactivity speed  ([0035]).
Regarding claim 30, Morgan is silent on the presence of either accelerator or a retarder for the reactivity optimization ([00035]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766